        Case 1:20-cv-11274-NMG Document 24 Filed 02/03/21 Page 1 of 11




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

BACK BEACH NEIGHBORS COMMITTEE, )
                                )
                  Plaintiff,    )
                                )                     CIVIL ACTION
v.                              )                     NO. 20-11274-NMG
                                )
TOWN OF ROCKPORT,               )
                                )
                  Defendant.    )

                         MEMORANDUM OF DECISION AND ORDER
                   ON PLAINTIFF’S MOTION TO CERTIFY QUESTIONS OF LAW
                     TO THE MASSACHUSETTS SUPREME JUDICIAL COURT

                                         February 3, 2020

DEIN, U.S.M.J.

                                        I. INTRODUCTION

       The plaintiff, Back Beach Neighbors Committee (“Plaintiff” or the “Committee”), an

unincorporated entity representing a group of residents of the Town of Rockport, has brought

this action against the Town of Rockport (“Defendant,” the “Town” or “Rockport”) challenging

the Town’s alleged failure to prevent or control commercial scuba diving off the beach in front

of the Committee members’ homes. The Committee has brought a nine count Amended

Complaint seeking equitable and declaratory relief, as well as monetary damages. (Docket No.

8). The Town responded with a Motion to Dismiss, pursuant to which the Town is seeking the

dismissal of all the claims against it for failure to state a claim upon which relief can be granted.

(Docket No. 9). In addition to opposing the Motion to Dismiss (see Docket No. 12), the

Committee filed a motion requesting that the District Court certify two questions to the
         Case 1:20-cv-11274-NMG Document 24 Filed 02/03/21 Page 2 of 11




Massachusetts Supreme Judicial Court (“SJC”) before ruling on the Town’s Motion to Dismiss.

(Docket No. 13).

       Specifically, the Committee contends that the following two questions should be

certified to the SJC:

       1.      Whether public nuisance claims, as distinguished from private nuisance, are
               subject to the Massachusetts Tort Claims Act, Mass. Gen. Laws ch. 258?

       2.      What elements must a Plaintiff show to plead, or prove, a violation of Article VI
               of the Declaration of Rights?

According to the Committee, the law with respect to these two issues is unclear, and must be

answered in order for the court to address the Town’s motion to dismiss two Counts of the

Plaintiff’s Amended Complaint, including its claim that the Town is liable for creating a public

nuisance (Count VII), and its claim that the Town violated the “Conferral of Benefits” provision

of the Massachusetts Declaration of Rights (Count III). The Town opposes the request for

certification on the grounds that the relevant law is not unclear, and that these issues do not

need to be resolved in connection with the pending motion to dismiss.

       After careful consideration of the oral and written arguments of the parties, and for the

reasons detailed herein, Plaintiff’s “Motion to Certify Questions of Law to the Massachusetts

Supreme Judicial Court” (Docket No. 13) is DENIED.

                                     II. STATEMENT OF FACTS

       The following facts are undisputed unless otherwise indicated.

                                           The Parties

       The plaintiff Committee is an unincorporated association of abutters and neighbors who

reside along or near the west side of Back Beach in Rockport, Massachusetts. (Am. Compl.


                                                [2]
         Case 1:20-cv-11274-NMG Document 24 Filed 02/03/21 Page 3 of 11




(Docket No. 8) ¶ 1). The Defendant Town of Rockport is an independent municipality of

Massachusetts with a long history as a vacation community, an artist colony, a fishing port, and

a mining town. (Id. ¶ 2).

                                 Local Commercial Scuba Diving

       The members of the Committee claim that they have been harmed by the commercial

scuba diving that is conducted off the beach in front of their homes. (Id. ¶ 3). Over the past 20

years, the police have been called to the neighborhood numerous times due to complaints

about divers undressing in the street (becoming completely nude within the view of homes),

blocking driveways and streets, clanging air tanks, making noise outside of civilized hours, and

intruding upon the neighbors’ property and privacy. (Id. ¶¶ 5-6, 22). The Plaintiff claims that

Rockport is responsible for creating these problems, which infringe upon its members’ rights,

by issuing permits to scuba divers and encouraging divers to park at Back Beach, which is the

only beach in Rockport with signs that read “public parking” rather than “resident only” or “no

parking.” (Id. ¶ 7). While commercial diving and other commercial activity is generally

prohibited on Town beaches unless the participants have acquired proper permits, Rockport

considers diving a useful tourist activity and allegedly issues scuba diving permits without

restriction. (Id. ¶¶ 9-10).

                                            Causes of Action

       Of relevance to the instant dispute, in Count VII of its Amended Complaint, the

Committee alleges that the manner in which scuba diving has been conducted from Back Beach

constitutes a public nuisance. (Id. ¶¶ 71-85). The Committee contends that the question

whether a claim of public nuisance is precluded by the doctrine of sovereign immunity under


                                                [3]
         Case 1:20-cv-11274-NMG Document 24 Filed 02/03/21 Page 4 of 11




the Massachusetts Tort Claims Act, Mass. Gen. Laws ch. 258 (“MTCA”), is an open question of

law which must be decided in connection with the pending motion to dismiss. The Town

objects to certification, arguing that it has not claimed sovereign immunity and has moved to

dismiss this Count on various other grounds. The Town further argues that the relevant law is

not unclear.

        In Count III of the Amended Complaint, entitled “Conferral of Benefit,” the Plaintiff

alleges that the Town has violated Article VI of the Massachusetts Declaration of Rights by

conferring special benefits or privileges upon divers.1 (Id. ¶¶ 38-43). The Committee contends

that it is an open question as to whether there is a private cause of action under the

Massachusetts Declaration of Rights, and that this question must be resolved before the court

can rule on the motion to dismiss this Count of the Amended Complaint. The Town argues that

it has not moved to dismiss on the basis that there is no private right of action, so the issue

does not need to be resolved at this time. It argues further that the law on this point is not so

unclear as to warrant certification.

        Additional facts will be provided below where appropriate.




1
 The Conferral of Benefits claim is based on the Massachusetts Declaration of Rights, Mass. Const. Pt. I,
art. VI (“Article VI”), which states:

        No man, nor corporation, or association of men, have any other title to obtain
        advantages, or particular and exclusive privileges, distinct from those of the community,
        than what arises from the consideration of services rendered to the public; and this title
        being in nature neither hereditary, nor transmissible to children, or descendants, or
        relations by blood, the idea of a man born a magistrate, lawgiver, or judge, is absurd and
        unnatural.




                                                   [4]
         Case 1:20-cv-11274-NMG Document 24 Filed 02/03/21 Page 5 of 11




                                            III. ANALYSIS

       A. Standard of Review for Certification of Questions of Law

       Federal courts can certify questions to the SJC in cases where there is no controlling

precedent and where the questions may be determinative of the pending cause of action.

Ropes & Gray LLP v. Jalbert ( In re Engage, Inc.), 544 F.3d 50, 52 (1st Cir. 2008). “[T]he fact that

a legal issue is close or difficult, however, is not normally enough to warrant

certification.” Id. at 57 (additional citation and internal quotation marks omitted). Similarly,

certification is inappropriate where state law is sufficiently clear to allow prediction of its

course. Id. at 53; Perez v. Greater New Bedford Vocational Tech. Sch. Dist., 988 F. Supp. 2d

105, 110 n.1 (D. Mass. 2013). On the other hand, certifying a question can be appropriate if

there is a conflict between lines of precedent, leaving the certifying court uncertain as to which

case controls. Foxworth v. St. Armand, 570 F.3d 414, 437 (1st Cir. 2009).

       Even when both parties agree that the “claim has raised novel issues of Massachusetts

law,” questions cannot be certified when the factual record is not sufficiently developed to

enable the SJC to fully answer the question presented. Encompass Ins. Co. v. Shlosman, No. 07-

10400-GAO, 2008 WL 11388713, *7 (D. Mass. Jul. 24, 2008). “The SJC has cautioned that

certification must be accompanied by ‘non-hypothetical, evidentiary facts to allow [the SJC] to

adequately determine the answers.’” Griffith v. U.S., 858 F. Supp. 278, 283 (D. Mass. 1994)

(quoting Canal Elec. v. Westinghouse Elec. Corp., 406 Mass. 369, 372, 548 N.E.2d 182, 184

(1990)). Applying these principles to the instant case compels the conclusion that the motion

to certify must be denied.




                                                 [5]
        Case 1:20-cv-11274-NMG Document 24 Filed 02/03/21 Page 6 of 11




       B. The Public Nuisance Claim

       As noted above, the first question that the Committee is seeking to certify is:

       1.      Whether public nuisance claims, as distinguished from private nuisance, are
               subject to the Massachusetts Tort Claims Act, Mass. Gen. Laws ch. 258?

The crux of the Plaintiff’s question is whether the MTCA applies to claims of public nuisance

and, if so, whether the Town is immune from a claim of public nuisance under the MTCA.

       Briefly, the Committee contends that in the case of Morrissey v. New England

Deaconess Ass’n – Abundant Life Cmtys, Inc., 458 Mass. 580, 940 N.E.2d 391 (2010), the SJC

ruled for the first time that claims of private nuisance against a public entity are governed by

the MTCA. It then went on to conclude that, pursuant to §§ 10(b) & (e) of the MTCA, public

entities have not waived their sovereign immunity in connection with claims of private nuisance

based (like the instant case) on the issuance of permits or the exercise of a discretionary

function. See id. at 592-94, 940 N.E.2d at 402-03. The Committee argues that the SJC did not

address the issue whether claims of public nuisance are to be treated in the same manner, i.e.,

whether such claims are governed by the MTCA and, if so, whether public entities have waived

sovereign immunity with respect to claims of public nuisance. The resolution of this issue,

according to the Committee, is necessary to resolve the Town’s motion to dismiss the claim of

public nuisance.

       This court concludes that there is no reason to certify this question to the SJC. As an

initial matter, the law relating to a public nuisance claim against a public entity does not appear




                                                [6]
         Case 1:20-cv-11274-NMG Document 24 Filed 02/03/21 Page 7 of 11




to be so uncertain that it is necessary for the State’s highest court to be involved at this stage.2

“[I]n no case in this jurisdiction . . . has recovery in public nuisance been allowed against any

public entity.” Connerty v. Metropolitan Dist. Com’n., 398 Mass. 140, 150, 495 N.E.2d 840, 846

(1986) (and cases cited) (abrogated on other grounds by Jean W. v. Commonwealth, 414 Mass.

496, 610 N.E.2d 305 (1993)). See also Town of Hull v. Massachusetts Port Auth., 441 Mass. 508,

517-519, 806 N.E.2d 901, 908-10 (2004) (court declines “to disturb the principles set forth” in

Connerty that no public nuisance claim has been allowed against a public entity, and concludes

“that the town may not maintain an action against Massport for public nuisance”). The Town

argues, among other reasons, that this principle warrants the dismissal of the Committee’s

public nuisance claim, and nothing in Morrisey has called this line of cases into question. (See

Town’s Reply to Plaintiff’s Opp. to Defendant’s Motion to Dismiss Amended Complaint

(“Reply”) (Docket No. 16) at 1-2). Thus, in ruling on the motion to dismiss, the court may need

to decide whether a claim of public nuisance can be brought against the Town at all –not, as the

Committee asks, whether the MTCA is applicable. The proposed question is not relevant to the

issues raised in the motion to dismiss.

        The proposed question is also irrelevant to the Town’s alternative basis for dismissal,

namely that the facts as alleged in the Amended Complaint are insufficient to state a claim of

public nuisance. (See id. at 2-3). “To maintain a public nuisance action, a plaintiff must show

that the public nuisance has caused some special injury of a direct and substantial character

other than that which the general public shares.” Connerty, 398 Mass. at 148, 495 N.E.2d at


2
 Nothing herein is intended to express the court’s opinion as to the merits of the pending motion to
dismiss.


                                                  [7]
        Case 1:20-cv-11274-NMG Document 24 Filed 02/03/21 Page 8 of 11




845. “Without such a particularized injury . . . the remedy for a public nuisance must be sought

by public authorities.” Id. See also Strahan v. Sec’y Mass. Exec. Off. of Energy & Envir. Affairs,

436 F. Supp. 3d 470, 476 (D. Mass. 2020) (private plaintiffs may bring public nuisance claims

only “in the rare circumstance where ‘the public nuisance has caused some special injury of a

direct and substantial character other than that which the general public shares.’”) (quoting

Sullivan v. C.J. for Admin. & Mgmt. of Trial Ct., 448 Mass. 15, 35, 858 N.E.2d 699, 716 (2006)

(additional quotation omitted)). According to the Town, the allegations of the Amended

Complaint do not state a claim for relief because the claim is based on the Committee’s

contention that the scuba divers, and not the Town, have engaged in wrongdoing, the “Plaintiff

has not alleged that the use of the beach by the scuba divers is an unreasonable interference

with a right common to the general public[,]” and because “Plaintiff has not alleged that the

purported public nuisance has caused some special injury to Plaintiff of a direct and substantial

character other than that which the general public shares to confer standing on Plaintiff to

bring such a claim.” (Reply at 1-2). In order to resolve the motion to dismiss the court will need

to determine whether the allegations of the Amended Complaint are sufficient to state a claim

of public nuisance. The court will not need to reach the issue of the applicability of the MTCA,

and the answer to the proposed question for certification will not resolve the issue presently

before the District Court.

       Finally, assuming, arguendo, that a public nuisance claim can be brought against the

Town, and the Amended Complaint survives the motion to dismiss, the Plaintiff’s public

nuisance claim would at that stage require the development of the factual record. The

underlying facts relating to events on the beach are in dispute. Certification is not appropriate


                                                [8]
        Case 1:20-cv-11274-NMG Document 24 Filed 02/03/21 Page 9 of 11




where, as here, “the record of this case is not yet fully developed and could not be presented,

in fairness, to the Supreme Judicial Court for review.” Griffith, 858 F. Supp. at 283. For all these

reasons, this court denies the request to certify the first question presented by the Committee.

       C. Declaration of Rights

       The second question the Town has requested be certified is:

       2.      What elements must a Plaintiff show to plead, or prove, a violation of Article VI
               of the Declaration of Rights?

This question relates to Count III of the Amended Complaint in which the Plaintiff has alleged

that “[t]he Town has accorded scuba divers special privileges, such as not taking any fees from

them when granting commercial permits to use the beach.” (Plaintiff’s Opp. to Defendant’s

Motion to Dismiss (“Pl. Opp.”) (Docket No. 12) at 9). Although the Plaintiff has proposed a

question asking for a description of the elements of a claim under Article VI, the Committee

clarified at oral argument that its question is directed to whether a private cause of action

exists under Article VI of the Massachusetts Declaration of Rights. As detailed herein, the

resolution of this issue is not necessary to resolve the pending motion to dismiss.

       Federal courts in this District have differed as to whether “a cause of action can, in

certain circumstances be brought directly under the Massachusetts Declaration of Rights in the

absence of a statutory vehicle for obtaining relief.” Podgurski v. Dep’t of Corr., No. 13-11751-

DJC, 2014 WL 4772218, *7 (D. Mass. Sept. 23, 2014) (holding that “as a general proposition”

such a claim should be able to be brought); see also Markham v. Town of Chelmsford, No. 19-

10018-DJC, 2019 WL 4016433, *4 (D. Mass. Aug. 26, 2019) (denying motion to dismiss because

there may be a direct constitutional claim for declaratory or injunctive relief under

Massachusetts law). But see Pimentel v. City of Methuen, 323 F. Supp. 3d 255, 274 (D. Mass.

                                                [9]
        Case 1:20-cv-11274-NMG Document 24 Filed 02/03/21 Page 10 of 11




2018) (holding that the court “is of a different view” than Podgurski, and notes that no

Massachusetts appellate court has held that there is a direct cause of action to enforce the

Declaration of Rights); accord Hootstein v. Amherst-Pelham Reg’l School Comm., 361 F. Supp.

3d 94, 114-15 (D. Mass. 2019); Zarba v. Town of Oak Bluffs, No. 19-11368-LTS, 2020 WL

4597012, *2 (D. Mass. Aug. 11, 2020). No cases have been found addressing the issue of a

direct cause of action under Article VI of the Massachusetts Declaration of Rights in particular.

       As noted above, “even in the absence of controlling precedent, certification would be

inappropriate where state law is sufficiently clear to allow [the court] to predict its course.” In

re Engage, Inc., 544 F.3d at 53. Nevertheless, even assuming, arguendo, that the issue whether

a private cause of action may be maintained is a sufficiently unresolved issue of Massachusetts

law so that certification could be appropriate under the right circumstances, this is not such a

case. For purposes of its motion to dismiss, the Town has assumed that a direct claim can be

brought under Article VI, but contends that the allegations of the Amended Complaint are

insufficient to state such a claim. Thus, the court will not need to reach the question the

Committee proposes to have certified to the SJC when ruling on the motion to dismiss, and

certification, therefore, is not appropriate. Id. at 52 (certification is appropriate only where the

question presented “may be determinative of the pending cause of action.”).

       Specifically, the Town has moved to dismiss this Count on the grounds that “the Town of

Rockport Regulations Applicable to Public Beaches and Parks does not create scuba divers as a

special class of people” and because “[t]he Town’s bylaw does not prohibit [scuba divers’] use

of the beach and adjacent water.” (Mem. of Law in Support of Defendant’s Motion to Dismiss

Plaintiff’s Amended Complaint (“Def. Mem.”) (Docket No. 10) at 9-10). As the Town argues:


                                                [10]
        Case 1:20-cv-11274-NMG Document 24 Filed 02/03/21 Page 11 of 11




        The Committee’s Article VI claim is without merit because there is no association
        of persons that have received an advantage or “particular or exclusive privilege[],
        distinct from those of the community,” who seek a permit to use the public
        beaches for group or commercial activities. Instead, what the Committee is
        actually seeking is to have the Town create a special class of people, scuba divers,
        in order to deny that special class of people permits to use Back Beach.
        Accordingly, Plaintiff’s claim brought for the violation of Article 6 must be
        dismissed.

(Id. at 10). The Plaintiff has responded that the Town has raised a factual dispute that must be

addressed at the summary judgment stage, and not as part of a motion to dismiss. (Pl. Opp. at

9).

        Since the Town has not moved to dismiss this claim due to the lack of a private right of

action, resolution of the question proposed by the Committee would not resolve the motion to

dismiss. Consequently, certification is not warranted. Moreover, as the Committee itself

recognized in its opposition to the motion to dismiss, if the Count survives the motion to

dismiss there are a number of disputed facts which will need to be explored during discovery.

“Where, as here, the factual record has not been fully developed and contains unresolved

issues of disputed fact, certification would be improper.” Encompass Ins. Co., 2008 WL

11388713, at *7. For all these reasons, the request to certify the second question is denied as

well.

                                            III. ORDER

        For the reasons detailed herein, Plaintiff’s “Motion to Certify Questions of Law to the

Massachusetts Supreme Judicial Court” (Docket No. 13) is DENIED.

                                                      / s / Judith Gail Dein
                                                      Judith Gail Dein
                                                      United States Magistrate Judge



                                               [11]
